       Case 2:18-cv-00702-ECM-WC Document 27 Filed 07/08/21 Page 1 of 1




             UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF ALABAMA
                                   Debra P. Hackett, Clerk
       Telephone (334) 954-3950                                        Fax No. (334) 954-3615
                                   OFFICE OF THE CLERK
                            1 CHURCH ST, MONTGOMERY, AL 36104

                                           July 7, 2021

In re: Murray v. Wal-Mart Stores East, LP, 2:18-cv-702-ECM

Dear Mr. Camp and Mr. Scott,

        I have been contacted by Chief Judge Marks who presided over the above-mentioned
case, closed on October 2, 2019.

       Chief Judge Marks informed me that it has been brought to her attention that while she
presided over the case, in a managed account, she owned stock in Defendant Wal-Mart. Her
ownership of stock neither affected nor impacted her decisions in this case. Moreover, she has
since divested herself of any Wal-Mart stock. However, her stock ownership would have
required recusal under the Code of Conduct for United States Judges, and thus, Chief Judge
Marks directed that I notify the parties of the conflict.

       Advisory Opinion 71, from the Judicial Conference Code of Conduct Committee,
provides the following guidance for addressing disqualification that is not discovered until after a
judge has participated in a case:

               [A] judge should disclose to the parties the facts bearing on
               disqualification as soon as those facts are learned, even though that
               may occur after entry of the decision. The parties may then
               determine what relief they may seek and a court (without the
               disqualified judge) will decide the legal consequence, if any,
               arising from the participation of the disqualified judge in the
               entered decision.

        Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
oral argument, the Committee explained “[s]imilar considerations would apply when a judgment
was entered in a district court by a judge and it is later learned that the judge was disqualified.”

        With Advisory Opinion 71 in mind, you are invited to respond to Chief Judge Marks’
disclosure of a conflict in this case. Should you wish to respond, please submit your response on
or before July 14, 2021. Any response will be considered by another judge of this court without
the participation of Chief Judge Marks.

                                      Sincerely,
                                      /s/ Debra Hackett
                                      Clerk of Court
